Citation Nr: 0516304	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a chronic low back 
disability.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  His service records show that he was deployed in the 
Republic of Vietnam from September 1970 to September 1971, 
during which he was awarded the Combat Infantryman Badge, the 
Bronze Star Medal, and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), fibromyalgia, and a chronic low back 
disability.


FINDINGS OF FACT

1.  There is no objective evidence of a current diagnosis of 
PTSD that has been related to active service.

2.  There is no objective evidence of a current diagnosis of 
fibromyalgia that has been related to active service.

3.  A chronic low back disability did not have its onset in 
active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  

2.  Fibromyalgia was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A chronic low back disability was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence to his attorney dated in September 2003.  The 
veteran is unrepresented in his appeal at the current time, 
his attorney having withdrawn his representation, 
unilaterally, in October 2003.  Thus, VA sent notice of the 
VCAA provisions directly to the veteran in a letter dated in 
December 2004, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  These letters were sent to the 
veteran subsequent to the original rating action on appeal.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Nevertheless, in regard to the issues being decided herein, 
there is no indication that there is additional evidence that 
has not been obtained and that would be pertinent to the 
present claims.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of the 
October 2004 remand that occurred during this appeal.  The 
Board notes that the veteran indicated that he had filed a 
claim for Social Security Administration (SSA) benefits.  VA 
attempted to obtain these records but learned from the SSA in 
December 2004 that the veteran's SSA claim had been denied 
and no records were available to furnish VA.  An attempt was 
made to schedule the veteran for a hearing before the Board 
in September 2004, pursuant to his request, and to provide 
him with medical and psychiatric examinations to develop his 
claim in December 2004 and January 2005.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Notice of these scheduled 
appointments were sent to his correct current mailing 
address, along with the advisory of the importance of the 
examinations and how failing to show for them could adversely 
impact his claims.  However, despite this, he failed to 
appear for the hearing and the examinations and offered no 
explanation of why he was unable to show for them or 
otherwise make a request for them to be rescheduled.  The 
Board notes that there is no defect in the mailing of these 
notices to his mailing address, as it has received 
correspondence from the veteran as recently as May 2005 from 
the same address requesting that his appeal be adjudicated 
immediately.  When the claimant refuses or fails to submit to 
a VA examination in connection with a claim without good 
cause or adequate explanation, and has refused to cooperate 
with the RO in providing information to assist the RO in 
developing his claim, the VA's duty to assist has been 
discharged, and the RO may rely on the available evidence of 
record to adjudicate the veteran's claim.  See 38 C.F.R. 
§ 3.655 (2004); Olsen v. Principi, 3 Vet. App. 480 (1992); 
Engelke v. Gober, 10 Vet. App. 396 (1997).

The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In January 2005, the RO 
contacted the VA social worker assigned to the veteran's case 
and has learned that the veteran had not been in contact with 
the social worker in over two years and his case was closed.  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

The claimant is a veteran of armed combat during the Vietnam 
War and has been awarded the Combat Infantryman Badge in 
recognition that he engaged in combat against enemy forces.  

The veteran's service medical records show that his spine, 
musculoskeletal system, joints, neurological system, and 
psychological system were normal on induction examination in 
May 1969.  During his entire period of active duty, there is 
no clinical record showing treatment for any complaints that 
pertain to his psychiatric condition, his low back or spine, 
or his joints or neurological system.  On separation 
examination in November 1971, he reported having a history of 
nervous trouble, painful joints, and leg cramps.  However, he 
denied having any history of arthritis, bone or joint 
deformity, painful shoulder or elbow, or back trouble of any 
kind.  The clinical examination at separation shows that his 
spine, musculoskeletal system, joints, neurological system, 
and psychological system were normal.  The veteran was 
honorably discharged from military service in December 1971.

Almost 30 years after his discharge, the veteran filed a 
claim for VA compensation for several disabilities, including 
PTSD, fibromyalgia, and a low back disorder.  As previously 
stated, the veteran failed to appear for medical and 
psychiatric  examinations scheduled for him by VA.   The 
evidence currently of record consists of a July 2001 VA 
social worker's report showing that the veteran had back 
problems and no psychiatric diagnosis.  Other evidence 
includes VA outpatient treatment records dated 2001 to 2002 
that show the veteran was psychologically counseled for 
diagnoses of rule out paranoid schizophrenia, generalized 
anxiety disorder, cannabis dependence, and alcohol 
dependence.  Although his history of combat in Vietnam was 
noted in the records, he denied having nightmares or memory 
flashbacks of combat and no diagnosis of PTSD is shown in the 
records.



Analysis: Entitlement to service connection for PTSD

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

Although there is clear historical documentation 
demonstrating that the veteran participated in combat during 
his period of active duty, the objective evidence of record 
does not show that he has a current diagnosis of PTSD.  Thus 
a necessary element to establish service connection for PTSD 
has not been demonstrated by the evidence of record.  His 
service medical records show that he was psychiatrically 
normal throughout service, notwithstanding his reported 
history of nervous trouble at separation.  The current 
clinical evidence shows diagnosis of substance dependence, 
generalized anxiety disorder, and rule out paranoid 
schizophrenia, but does not establish and nexus between these 
diagnoses and the veteran's period of active duty.  
Therefore, in view of the foregoing discussion, the veteran's 
claim of entitlement to service connection for PTSD must be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis: Entitlement to service connection for fibromyalgia 
and a low back disability

The veteran's service medical records show no diagnosis of 
fibromyalgia or treatment for low back complaints during his 
period of active duty.  Indeed, the veteran had specifically 
denied having any history of back complaints during his 
separation physical in November 1971.  His current records 
show no diagnosis of fibromyalgia.  Although they mention 
that he has low back complaints, they do not present any 
objective link between these complaints and his period of 
military service.  The claims for entitlement to service 
connection for fibromyalgia and a low back disability must 
therefore be denied due to an absence of any firm diagnosis 
of a current disability with regard to the fibromyalgia 
claim, and the absence of any clinical nexus evidence 
associating his present low back complaints with service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of these claims, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.

Service connection for fibromyalgia is denied.

Service connection for a chronic low back disability is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


